Citation Nr: 1542585	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement an effective date earlier than September 24, 2012, for an award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from July 1963 to July 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in relevant part, granted a TDIU rating, effective from September 24, 2012.  The Veteran perfected a timely appeal contesting the effective date assigned for the TDIU rating.  See Notice of Disagreement (NOD), dated August 2013; Statement of the Case (SOC), dated November 2013; Substantive Appeal (VA Form 9), dated November 2013.

Historically, the Veteran's appealed an October 2008 rating decision which denied service connection for post-traumatic stress disorder (PTSD); and, in October 2010, the Board remanded the claim.  While in remand status, the RO, in a September 2011 rating decision, granted service connection for PTSD with dysthymic disorder and substance abuse, evaluated at 70 percent disabling, effective from June 3, 2008 (date of receipt of claim).  Upon review, the information of record contains no NOD contesting the percent of the initial schedular rating or effective date assigned following the grant of service connection for PTSD with dysthymic disorder and substance abuse.

Following receipt of VA Form 21-4138 (Statement in Support of Claim) on December 27, 2011, in which the Veteran claimed a TDIU rating, VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) was received on February 6, 2012.

In a March 2012 rating decision, the RO confirmed and continued the 70 percent schedular rating for service-connected psychiatric disorder, and denied a TDIU rating.  In an April 2012 statement in support of claim, the Veteran stated that he disagreed with the March 2012 rating decision and "I am appealing denial of I.U."  This statement constituted an NOD only concerning the denial of a TDIU rating.  See 38 C.F.R. § 20.201 (2011, 2014) (If the adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified).  Nevertheless, when the Veteran was furnished a SOC in May 2012, this document addressed the denial of the TDIU rating, and also addressed the denial of a schedular rating in excess of 70 percent for the service-connected psychiatric disorder.  The Veteran submitted a VA Form 9 in June 2012.  The RO furnished the Veteran a Supplemental SOCs (SSOCs) in August and November of 2012, which continued to address both issues.

By a November 2012 rating decision, the RO granted service connection for diabetes mellitus, type II, evaluated at 20 percent disabling, effective from September 24, 2012 (date of receipt of informal claim).

In a July 2013 rating decision, the RO confirmed and continued the 20 percent schedular rating for diabetes, and granted service connection for left lower extremity peripheral neuropathy, and for right lower extremity peripheral neuropathy, with each extremity evaluated at 40 percent disabling, effective from September 24, 2012.  Also, by that same rating decision, the RO also granted a TDIU rating and an awarded entitlement to Dependents' Educational Assistance (DEA) benefits, with both effective from September 24, 2012.  As previously noted, the Veteran has perfected an appeal of the effective date assigned for the TDIU rating.  

On file is an August 6, 2013, Report of General Information.  This report relates that, when contacted by the RO, the Veteran felt that he did not need to attend any examinations, which VA had attempted to schedule because he was in receipt of a TDIU rating.  This report further relates that the Veteran was informed that if he wished to "continue his appeal," he needed to attend VA examinations; to which, the Veteran stated that as he was now in receipt of a TDIU rating, he did not wish to continue his "appeal for PTSD."  The Veteran was informed that if he wished to withdraw his appeal, he should send a written statement to that effect, and he indicated that he would have his wife mail it.  However, this submission by the Veteran was not done.

Inasmuch as the appeal concerning the denial of service connection for PTSD was fully and completely resolved upon the grant of that benefit, the notations made in the September 2013 Report of General Information can only be a reference to a putative appeal of the March 2012 rating decision which, in part, confirmed and continued a 70-percent schedular rating for the service-connected PTSD with dysthymic disorder and substance abuse.  However, as explained, the Veteran's April 2012 NOD specifically identified and addressed only the issue of the (then) denial of a TDIU rating.  38 C.F.R. § 20.201.  Since that NOD did not address the denial of a schedular rating in excess of 70-percent for the service-connected PTSD with dysthymic disorder and substance abuse, in the March 2012 rating decision, this discrete issue was never placed in appellate status and, as such, there can be no withdrawal concerning such an appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009) (holding that the filing of a notice of disagreement is required by statute and may not be waived).  Accordingly, the only issue before the Board at this time is entitlement to an effective date earlier than September 24, 2012, for an award of a TDIU rating.

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with dysthymic disorder and substance abuse has been rated 70-percent disabling since June 3, 2008; and since September 24, 2012, his service-connected for left lower extremity peripheral neuropathy and right lower extremity peripheral neuropathy have each been rated 40 percent, and his diabetes mellitus, type II has been rated 20 percent.  The Veteran has a combined disability evaluation of 70-percent since June 3, 2008, and a 90-percent combined disability rating, including a bilateral factor of 6.4 percent, since September 24, 2012.

2.  The Veteran has a high school education and many years of work experience as a welder.

3.  Prior to September 24, 2012, the Veteran's service-connected PTSD with dysthymic disorder and substance abuse, standing alone, did not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 24, 2012, for the award of a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.156(b), 3.160(d), 3.341, 3.400, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply multiple elements, including the effective date of the benefit.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

A notice letter concerning the initial claim for a TDIU rating was sent to the Veteran in January 2012, prior to the initial rating decision in March 2012, which denied the claim, and prior to the July 2013 rating decision, which granted a TDIU rating.  The January 2012 letter advised the Veteran of the downstream effective date element, in compliance with Dingess.  

This matter arose from the Veteran's disagreement with the effective date assigned following the award of a TDIU rating in a July 2013 rating decision.  The initial claim for a TDIU rating has been substantiated.  Therefore, additional VCAA notice concerning the "downstream" element of the effective date is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion.  38 38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement is not resolved.  Since the RO issued an SOC in 2013, addressing the downstream effective-date claim, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Therefore, the Veteran has received all required VCAA notice concerning these claims.  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the notice received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of the claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO obtained the Veteran's available service treatment records (STRs), private medical records, and VA treatment records.  Also, in March 2012 the RO made a formal finding that records of the Social Security Administration (SSA) were not obtainable.  He has not request a hearing to testify in support of his claim.  

The Veteran also had VA compensation examinations regarding his service-connected disabilities and several have addressed the matter of the impact thereof on his employability.  However, neither 38 U.S.C.A. § 5103A(D)(1) nor the general duty to assist claimants at 38 U.S.C.A. § 5103(a)(1), "imposes an open-ended obligation on [VA] to provide medical examination or opinion upon demand."  Beasley v. Shinseki, 709 F.3d 1154, 1159 (Fed.Cir. 2013).  VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (the need for a medical examination report or opinion as to combined-effects of multiple service-connected disorders on unemployability may be needed on a factual basis but is not required by statute); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran was not afforded a single VA examination at any time during or prior to this appeal to assess whether only a service-connected disorder, or combination of service-connected disorders, precluded substantially gainful employment.  Moreover, he has not requested a retrospective examination for this purpose and the Board finds that the evidence of record upon which it has based its decision is sufficient to establish the necessary factual basis for its conclusions.  Also, examinations are conducted to determine current clinical findings.  There is no method by which an examiner can objectively find past clinical findings.  Rather, an examiner could only record a history taken from past records or related by the examinee of past complaints, signs, symptoms, and treatment for a disability.  These could as easily be related directly by the examinee without the expenditure of the VA resources in having to make VA medical or treating personnel available simply to perform the clerical duty of recording information that the examinee could otherwise just as easily provide by written correspondence or testimony.  Furthermore, because in view of the gap of several years between the time period in question and any current examination, any opinion attempting at this late date to ascertain the Veteran's disability level in the past would be speculative.  A decision on a claim for earlier effective date may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2002).  The duty to assist is not invoked, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

Lastly, entitlement to a retroactive medical examination is not automatic, but rather applies only once the evidence has met the minimal threshold of indicating the existence of a medical question.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ('In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.')."  The question of whether a claimant is precluded from substantially gainful employment due to one or more service-connected disabilities is not a medical question but an adjudicative question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does not have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).   

Law and Regulations

Generally, the effective date of an increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (providing that the effective date will the date of receipt of claim, or date entitlement arose, whichever is later); Gaston v. Shinseski, 605 F.3d 979, 982 (Fed. Cir. 2010).  As exception to this general rule, an earlier effective may be assigned if there was an increase in disability during the one-year period prior to the filing of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

"A claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and provides cogent evidence of unemployability, the criteria for filing an informal TDIU claim under 38 C.F.R. § 3.155(a) are satisfied and VA must consider whether such veteran is entitled to such a total rating.  Rice, Id.  

A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather is either as part of the initial adjudication of a service connection claim or as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001); Bernklau v. Principi, 291 F.3d 795, 799 (Fed.Cir. 2002); Norris v. West, 12 Vet. App. 413, 420-21 (1999)).

The distinction between the two types of claims is important for purposes of assigning an effective date for an award of compensation.  Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  For example, generally for an original claim, the effective date can be no earlier than the date of claim.  38 U.S.C. § 5110(a) ("[T]he effective date of an award based on an original claim . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."); see 38 C.F.R. § 3.400(b)(2)(i) [].  An effective date for an increased rating claim may date back as much as one year before the date of the claim for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); see 38 C.F.R. § 3.400(o)(2).  Otherwise, the effective date for an award of increased compensation will be date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1); Harper v. Brown, 10 Vet. App. 125, 126 (1997) (stating that § 3.400(o)(2) applies to claim where increase in disability precedes claim, providing that that claim is received within one year after increase; otherwise general rule in § 3.400(o)(1) applies).

A TDIU may be assigned where, without regard to advancing age, the schedular rating is less than total, and the veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  The impact of nonservice-connected disabilities and the effect of advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.16(a).  

Reasonable doubt is to be favorably resolved and is a substantial doubt, i.e., within the range of probability as distinguished from pure speculation or remote possibility, and exists when there is an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against any claim, it necessarily means that there is no approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  




Background

In the Veteran's VA Form 21-4980, Application for Increased Compensation Based on Unemployability, received on February 2, 1012, he reported that his disability had affected his full-time employment in July 2003; he had last worked full-time in September 2002, and had become too disabled to work in April 2003.  He had work experience was a welder, having worked for National Steel Pellet Company, which was no longer in business, 40 hours weekly from 1967 to 2003.  He reported that he had left his last job because of disability.  He had four years of high school education.  

A report of a May 19, 2008, private psychological evaluation reflects that after service the Veteran had worked as a welder for 36 years but left when the company went bankrupt and was purchased by U.S. Steel.  He reported that the company had "offered packages" to older employees to get them to retire.  He had experienced difficulty bending and twisting due to a low back injury about six years prior to the evaluation.  He had been diagnosed as having hypertension, gout, and elevated cholesterol.  During a mental status evaluation he complained of cognitive and concentration difficulties.  He was oriented as to person and place but disoriented as to time inasmuch as he could not recall the date of the evaluation.  However, his attention capacities appeared to be within normal limits.  His concentration ability was below normal.  He tended to portray himself in a consistently negative or pathological manner.  He reported suicidal and homicidal ideation.  His Global Assessment of Functioning (GAF) score was 39.  It was stated that his history of outbursts of anger, as well as suicidal and homicidal ideation would likely render him to be a danger in any work environment.  His disorientation as to time also likely negatively impacted his ability to maintain employment.  

On VA psychiatric examination in April 2011 the Veteran's claim file was thoroughly reviewed.  It was reported that although the Veteran had had a private psychological evaluation in May 2008 he had not received any treatment for depression, PTSD or alcoholism.  He had numerous symptoms of PTSD.  While he reported episodes of angry verbal outbursts he denied much in the way of violence.  His work history had been that of working in a mine until it closed and then working for National Steel until 2002.  During his occupational life he had largely been able to suppress his psychiatric symptom but since he stopped working in 2002 he had less to occupy his mind which allowed his PTSD symptoms to intensify and become overwhelming.  

On mental status examination the Veteran had depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment and impulse control, neglect of personal appearance and hygiene, and difficulty in establishing and maintaining effective work and social relationships as well as adapting to stressful circumstances, including work or a work like setting.  However, he reported having enough energy and endurance.  It was noted that his past drinking was extensive and had caused some marital problems but had not caused him to miss a substantial amount of work.  But, he reported having cut back on his drinking.  The examiner reported that the Veteran's PTSD symptoms had intensified after his "early retirement."  It was reported that he had had arguments with "mine management, essentially quitting."  It was stated that he had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks.  It was also reported that he was not capable of managing his financial affairs, stating that his wife took care of all the bills and that as a family they seemed to be relatively prudent with their money.  Also, it was stated that "[h]e does not need a payee or guardian."  Further, it was noted that there was a likelihood of exaggeration of his symptoms and complaints, although somewhat less of a tendency than on many such examinations.  Moreover, the examiner reported that the Veteran's "PTSD (and other mental disorders)" did not impact his or her ability to work.  However, it was also stated that the Veteran's inability to get along with new management, U.S. Steel, had led to his resignation or early retirement.  His GAF score was 39.  

Following the April 2011 VA psychiatric examination, the September 2011 rating decision which granted service connection for PTSD with dysthymic disorder and substance abuse also proposed to find the Veteran incompetent.  

In statements in October 2011 the Veteran, his wife, the manager of the Veteran's credit union reported that he had always been able to write checks and handle his monetary affairs.  

A report of a November 3, 2011, private psychological evaluation reflects that while the Veteran's wife handled financial arrangements, this was merely a matter of convenience and that he monitored the checking and savings accounts.  He appeared competent to handle his funds.  He stayed busy and occupied largely by helping his brother remodel homes.  He was taking medication for multiple nonservice-connected disorders.  He had discontinued taking antidepressant medication after about one month because it had been ineffective.  His history of outbursts of anger demonstrated his impaired impulse control.  His speech was normal in manner and content but his form and content of thought were within normal limits.  Suicidal and homicidal ideation, and perceptual abnormalities, were denied.  His affect was somewhat blunted but his mood was good.  He was fully oriented.  His attention and concentration capacities were also within normal limits.  His immediate memory and memory for recent and past events were within normal limits.  However, his insight and judgment were below normal limits.  His GAF score was 49, and reflected serious symptoms or serious impairment in social, occupational or school functioning.  He had a pattern of involvement in volunteer work, such that he appeared to limit his activities to those that supported his efforts at coping.  His symptoms were severe and unlikely to remit within the next thirteen months.  

On VA general medical examination in January 2012 it was noted that the Veteran took medication for hypertension, and for back pain of 10 to 12 years duration, as well as for gout of 20 years duration affecting both knees and the right great toe.  He also took medication for diabetes.  As to the impact of service-connected psychiatric disability on gainful employment, his PTSD had led to alcohol abuse and had rendered him argumentative, which would limit gainful employment.  In response to the question of whether nonservice-connected disabilities predominantly limited his occupation and prevented gainful employment it was stated that his lumbago prevented him from lifting weights greater than 30 pounds.  He could stand for 30 minutes at a time and for 2 hours out of an 8 hour day.  He could walk 10 minutes at a time, and for 2 hours of an 8 hour day.  He could sit for 1 hour at a time and for 4 hours out of an 8 hour day.  The examiner concluded that the Veteran could perform light duty which did not require stressful interpersonal interaction.  The examiner further noted that all relevant records pertaining to the Veteran's claimed conditions for unemployment had been reviewed.  

On VA psychiatric examination in February 2012 the claim file were reviewed.  It was found that symptoms most likely due to PTSD were nightmares, unwanted memories, avoidance of reminders, and some of his irritability.  Symptoms most likely due to alcohol dependence were sleep problems, low energy, and much of his irritability and depressed mood.  Symptoms most likely due to dysthymia were some of his depressed mood, some of his low energy, feelings of hopelessness, social avoidance, lack of involvement, and lack of motivation.  He had occupational and social impairment with deficiencies in most areas, e.g., work, school, family relations, judgment, thinking and/or mood.  He had worked for National Steel for 36 years until he was "asked" to leave or get fired.  He reported that he did not get along well with his boss, was missing shifts, and was drinking.  It was further noted that he was not pursuing mental health treatment and did not take psychotropic medications.  He took medications for back pain, diabetes, gout, hypertension, and cholesterol.  He was capable of managing his financial affairs.  

The VA examiner provided an opinion that it was less likely as not that the Veteran was unemployable due to PTSD because he was able to function in his normal environment.  The Veteran's GAF score was 52 (which indicated moderate symptoms; or any moderate difficulty in social, occupational, or school functioning).  

A report of a September 24, 2012, private psychological evaluation reflects that the Veteran continued to describe symptoms consistent with PTSD and depression, as well as a history of significant substance abuse.  Overall, he appeared to be capable of managing his funds.  He had not sought mental health treatment since he had previously discontinued medication because he felt it was ineffective, and had discontinued attending a support group after four sessions.  After a mental status examination it was reported that his GAF score was 49, indicating the presence of serious symptoms or serious impairment in social, occupational, or school functioning.  He had a pattern of involvement in volunteer work, such that he appeared to limit his activities to those that supported his efforts a coping.  His symptoms were severe and unlikely to remit within the next thirteen months.  

Analysis

The Veteran has been service-connected for PTSD which has been rated 70 percent disabling since June 3, 2008 (date of receipt of claim for service connection); and since September 24, 2012, he has been service-connected for left lower extremity peripheral neuropathy and for right lower extremity peripheral neuropathy, with each assigned initial 40 percent ratings, and for diabetes mellitus, type II, rated 20 percent.  He has had a combined disability evaluation of 70 percent since June 3, 2008, and a 90 percent combined disability rating, including a bilateral factor of 6.4 percent, since September 24, 2012.  

The Veteran was granted service connection for diabetes mellitus and service connection for left lower extremity peripheral neuropathy and for right lower extremity peripheral neuropathy, all effective September 24, 2012.  Prior thereto his only service-connected disability was PTSD with dysthymic disorder and substance abuse, rated 70 percent disabling effective June 3, 2008, date of receipt of claim for service connection.  

In the Veteran's VA Form 9 in November 2013 he expressed his belief that the proper effective date should be as early as the report of a psychological evaluation by a psychologist, M. A., dated May 19, 2008 (even though it was not received by VA until June 3, 2008).  

However, to warrant a TDIU rating prior to September 24, 2012, until the Veteran was first service-connected for psychiatric disability on June 3, 2008, he must have been incapable of substantially gainful employment due solely to his service-connected psychiatric disability.  

Accordingly, to the extent that the Veteran asserts that an award of a TDIU rating should be retroactive to the May 19, 2008, the date of a private psychologist report, such action is preclude by law because from May 19, 2008, to June 2, 2008, service connection was not in effect for any disability.  See generally Barrera v. Gober, 122 F.3d 1030, 1033 (Fed. Cir. 1997) (Plager, J. concurring) (explaining that a finding of service connection is a predicate for considering the percent of rating or effective date).

As previously stated, the September 2011 rating decision granted service connection for PTSD with dysthymic disorder and substance abuse and assigned an initial 70-percent schedular rating effective June 3, 2008.  The Veteran was notified of this rating decision by RO letter of October 19, 2011, but did not initiate an appeal specific to the initial rating or the effective date for that underlying disability, by filing an NOD within one year thereof.

In the Veteran's April 2012 NOD to the March 2012 denial of a TDIU rating, he provided a copy of an award letter of SSA disability benefits dated August 2, 2003, finding that he had become disabled under SSA rules on March 15, 2002, and that his monthly benefits would begin in September 2002.  

However, as noted, the records underling the Veteran's award of SSA benefits are not available.  Thus, it cannot be determined whether the award of SSA benefits was based solely on the Veteran's service-connected psychiatric disorder, as opposed to being based on some combination of that disability with other disabilities which were not service-connected, such as his back pain, hypertension, skin condition or gout.  Moreover, an award of SSA benefits is not binding on VA determinations of entitlement to VA compensation because different laws and regulations are applied and, as previously noted, while the award of SSA benefits was made effective in 2002, the Veteran was not service-connected for any disability until June 3, 2008.

On appealing the effective date for his award of a TDIU rating, in the Veteran's August 2013 NOD, he expressed his belief that the proper effective dates should be December 24, 2011, the date he originally filed an informal claim for a TDIU rating.  However, December 24, 2011, is merely the date he executed that informal claim, i.e., VA Form 21-4138, Statement in Support of Claim, and it was not received by VA until December 27, 2011.

The Veteran has not contended that there was any communication or action that could be construed as an informal claim for TDIU prior to December 27, 2011.  See 38 C.F.R. § 3.155(a) (indicating that "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim").  Moreover, the record does not otherwise show that such an informal claim was received at any time prior to that December 27, 2011, and went unaddressed.  

Where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and provides evidence of unemployability, the criteria for filing an informal TDIU claim under 38 C.F.R. § 3.155(a) are satisfied and VA must consider whether the veteran is entitled to such a total rating, on either a schedular or extraschedular basis.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

While cognizant of the tenets of Rice, however, the Board finds that by granting less than a total schedular rating, i.e., only a 70-percent schedular rating for the service-connected psychiatric disorder in the unappealed September 2011 rating decision, VA implicitly denied any and all informal TDIU claims pending during this period.  See Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011) (holding that the award of a disability rating less than 100 percent generally provides notice as to how VA has rated a claimant's condition and serves as a final decision with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU).  

Moreover, the Board considers it significant that the Veteran has not challenged the September 2011 decision of only an initial 70-percent schedular rating by filing an NOD, which would have initiated an appeal to the Board as specific to the initial rating of the underlying service-connected psychiatric disorder.  Nor has he moved for reversal or revision of the September 2011 rating decision on grounds of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7111.  As such, that prior decision is now final and, thus, the underlying claim for service connection may not serve as a basis for an earlier effective date of TDIU.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision). 

Even assuming, without conceding, that an earlier effective date for a TDIU rating could potentially be predicated upon the impairment stemming from the service connection psychiatric disability alone based on the December 2011 claim, the Board finds that in assessing the evidence as a whole that during the time from June 3, 2008, to September 24, 2012, that service-connected disorder did not preclude substantially gainful employment.

As to this, the Veteran points to the December 2011 rating decision, which proposed to rate him as incompetent.  This proposal was based upon a comment by an April 2011 VA psychiatric examiner that the Veteran was not capable of managing his financial affairs.  However, it must also be noted that this examiner stated that as a family they were prudent with their money and, significantly, that the Veteran did not need a payee or a guardian.  Moreover, the Veteran personally submitted statements from himself, his wife, and a manager of his credit union which are all to the effect that he was competent.  Furthermore, it is clear that the report of the November 2011 private psychologist was in an effort to establish that he was competent, and that private examiner concluded that he was competent.  In fact, all of this led to the RO's December 2011 determination that the Veteran was competent for VA purposes.

Addressing the severity of the service-connected psychiatric disorder during the relevant time frame, the evidence shows that the Veteran's psychiatric disability led to some conflict at work, consistent with the private May 2008 psychological report that his psychiatric symptoms negatively impacted his employment, which as shown by other evidence was due to argumentativeness or verbal, but not physical, outbursts of anger.  Thus, there is no corroboration of the May 2008 private psychologists stated that the Veteran's outbursts of and his suicidal and homicidal ideation made him a danger at work.  Moreover, the Veteran maintained steady and gainful employment for more than three decades.  The April 2011 VA examination noted that since he stopped working in 2002 his PTSD symptoms had intensified.  However, following his retirement he had not required psychiatric hospitalization or extensive psychotherapeutic treatment, having only briefly tried psychotropic medication and counseling.  Similarly, the April 2011 VA examination noted that his service-connected substance abuse, consisting of alcohol intake, had not caused him to miss a substantial amount of work even though it had caused some marital problems.  Indeed, that psychiatric examiner concluded that even the PTSD did not impact his ability to work. 

The private psychologist reported in November 2011 the Veteran appeared to limit his activities to those that supported his efforts at coping with his psychiatric symptoms.  This is an apparent reference to the Veteran's helping his brother to remodel homes.  However, limiting his activities to this extent is not shown to be due to anything other than a voluntary choice on the part of the Veteran.  Further, the activity of remodeling homes tends to support the conclusion that the Veteran was capable of substantially gainful employment, in keeping with his past work experience as a welder.  This is consistent with the conclusion at the time of the January 2012 VA general medical examination when it was indicated that the Veteran's multiple nonservice-connected disabilities had a significant impact on his ability to physical ability to work but that his psychiatric disorder, standing alone, would allow him to perform light duty that did not require stressful interpersonal interaction, and such light work is in keeping with his having a high school education.  

Even as recently as the February 2012 VA psychiatric examination it was opined that it was less likely as not that the Veteran's psychiatric disability caused him to be unemployable.  Moreover, the most recent report of a private psychologist dated and received on September 24, 2012, when the Veteran submitted his claim for service connection for diabetes, reflects that there was in essence no change from the findings and conclusion reported by the private psychologist in November 2011.  

In conclusion, the evidence simply does not show that from June 3, 2008, until September 24, 2012, the Veteran was incapable of obtaining or retaining substantially gainful employment due to solely to his service-connected psychiatric disabilities.  

Lastly, because during the time from June 3, 2008, to September 24, 2012, the Veteran met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a), analysis of potential extraschedular entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) is not required because referral of the case for extraschedular consideration is required only for those "who fail [italics added] to meet the percentage standards set forth in paragraph [4.16] (a) of this section."  See 38 C.F.R. § 4.16(a) and (b); see also Geib v. Shinseki, No. 11-1501, slip op. at 9 (U.S. Vet. App. June 7, 2012) (nonprecedential memorandum decision) (holding that in a TDIU claim, if a Veteran meets the percentage standards of 38 C.F.R. § 4.16(a), there is no reason for VA to consider the extraschedular considerations under in 38 C.F.R. § 4.16(b)).  Here, the Veteran met the scheduler requirements under 38 C.F.R. § 4.16(a).  

Accordingly, as the Board is without discretion to grant an earlier effective date of TDIU on an equitable basis, and must instead apply the governing law to the facts presented, the benefit sought on appeal is denied.


ORDER

Entitlement to an effective date earlier than September 24, 2012, for an award of TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


